gFFICE:OF   THE   ATTORNEY     GENERAL   OF TEXAS
                      AUSTIN




       --
                                                               .’




      liable     for -3. other lee8 eresgt said ep~lluatioa fee
      an4 thtf’umuel      liaenas $80 mguirod uf r&a by thir set.*”
           ke wte that    under the gmvieicna af.Article    667-01,
 j.~.o.C., the county alark ts Cesifjllated ae the oollooting   agent
 $or the oountp cut6 that 130fee la prercribetl tb tke olerk tar hts
 r~~lc88 in oolleetin~ ‘end Cepoeltizg the five ($5.00) dollare
 ~iacn8e tee. Yen are thereioN, ~Btioed thet such Pee is not ths
 ~&$otr~Z’Of fOS .thrt i# to be d~CQesite6 in the 0ffiQeX'U    Sdl&~
     .

            The language t&the ebovo artfale pwlitas             bnly 2'0~ the
  4egosft 05 ~46fd fees ln the County Treseury , 8na the statute neither
  lwl~wites the pextfuular eon&y tnnd~ into ahioh the fee shall bQ
-:lrpositod agr spcoflisa     the purpose gor whbh      the countp my erpend
  the aacwwleto4 Yunll when O.QlleQt@d and deposited.           It secmfi, how-
  etef, that the &egZalotnPe     intended.theare fess j by Uagoaft iate the
  mnty Txw?+ux~, to be erailabl~~ror        oxp~e&tXtarc    by the eoudy     Yor'
  !ts general benefit.     Thus,  in the abse5o4    CY! aay'~epwiila    ststu-
 t4ry4lreation     es   to   the     gatilonlar     paxpbse     for   uhtoh   sue&   fees      are
 te be ex~en&d     ,Ud the         ~ltrtioo~aE    f~u?id FQ V&iGh     depOc%it&,     it   is
 ok opi13k1nthat 8aiw shbulu be deposited                     in the ~tmeral zunb or
 the oounty~.